178 S.E.2d 830 (1971)
277 N.C. 725
In re Administration of the ESTATE of Eluid (Elliott) Louis ALSTON, Deceased, and Charlie D. Clark, Jr.
Supreme Court of North Carolina.
January 29, 1971.
James R. Walker, Jr., for the Estate of Alston, the next of kin, and in pro. per.
Charlie D. Clark, Jr., in pro. per.
Motion of Charlie D. Clark, Jr., to dismiss the appeal of the Estate of Alston, the next of kin, and James R. Walker, Jr. from a decision of the North Carolina Court of Appeals to the Supreme Court for that the appeal failed to present a substantial constitutional question, 177 S. E.2d 745. Allowed.